                   Case 1:21-cr-00095-DAD-BAM Document 93 Filed 07/23/21 Page 1 of 3 3
AO 199A (Rev. ) Order Setting Conditions of Release                    Page 1 of                               Pages



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Eastern District
                                                      __________ Districtof
                                                                          ofCalifornia
                                                                            __________


                    United States of America                            )
                               v.                                       )
                                                                        )        Case No. 1:21-cr-00095-DAD-BAM
                      YVETTE GALLEGOS                                   )
                               Defendant
                                                                        )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

     The defendant must not violate federal, state, or local law while on release.

     The defendant must cooperate in the collection of a DNA sample if it is authorized by  U.S.C. § .

     The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

     The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at:               United States District Court, Eastern District of California
                                                                                          Place
       in Courtroom 8 before Magistrate Judge Barbara A. McAuliffe

      on                                                           9/22/2021 1:00 pm
                                                                       Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                 Case
 AO 199B (Rev. 09/08-    1:21-cr-00095-DAD-BAM
                      EDCA [Fresno]) Additional Conditions of ReleaseDocument
                                                                     (General)       93 Filed 07/23/21 Page 2 of 3
                                                                                                                 Page                     2 of   3 Pages

 GALLEGOS, Yvette
 Doc. No. 1:21-CR-00095-DAD-BAM-8

                                               ADDITIONAL CONDITIONS OF RELEASE
                                                                           
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

       (6)      The defendant is placed in the custody of:

                    Name of person or organization            Yesenia Gallegos

          who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
          defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
          release or disappears.

                   SIGNED: ________________________________
                                     CUSTODIAN
       (7)      The defendant must:
                (a)    report to and comply with the rules and regulations of the Pretrial Services Agency;
                (b)    report via telephone to the Pretrial Services Agency on the first working day following your release from custody;
                (c)    reside at a location approved by the PSO, and not move or absent yourself from this residence for more than 24
                        hrs. without prior approval of PSO; travel restricted to the Eastern District of California unless otherwise
                        approved in advance by PSO;
                (d)    report any contact with law enforcement to your PSO within 24 hours;
                (e)    cooperate in the collection of a DNA sample;
                (f)    not associate or have any contact with co-defendants unless in the presence of counsel or otherwise approved in
                        advance by the PSO;
                (g)    maintain or actively seek employment, and provide proof thereof to the PSO, upon request;
                (h)    not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                        dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                        currently under your control;
                (i)    submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the
                        costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;
                (j)    refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
                        prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
                        prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used; and,
                (k)    not apply for or obtain a passport or any other traveling documents during the pendency of this case.
         
AO 199C (Rev. 09/08-Case   1:21-cr-00095-DAD-BAM
                     EDCA [Fresno]) Advice of Penalties                                       3 3 of
                                                              Document 93 Filed 07/23/21PagePage   of 3 3                      Pages

                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                              Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                    Defendant’s Signature




                                            Directions to the United States Marshal

(   ✔   ) The defendant is ORDERED released after processing.




Date:           July 23, 2021
                                                                                  Judicial Officer’s Signature

                                                      Jennifer L. Thurston, U.S. Magistrate Judge
                                                                                    Printed name and title




                   DISTRIBUTION:   COURT      DEFENDANT      PRETRIAL SERVICE       U.S. ATTORNEY         U.S. MARSHAL
